                             ,IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MISSOURI
                                       ST. JOSEPH DIVISION

       STACY ARNOLD,                                  )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )
                                                      )       Case No. 19-06137-CV-SJ-BP
       CITY OF ST. JOSEPH,                            )
       ST. JOSEPH PUBLIC LIBRARY,                     )
       OFFICER REBECCA HAILEY (IN HER                 )
       PERSONAL AND PROFESSIONAL CAPACITY)            )
       AND ROGER CLARY                                )
                                                      )
                                                      )
                   Defendants                         )

        PLAINTIFF’S RESPONSE TO DEFENDANT ST. JOSEPH PUBLIC LIBRARY’S
                    MOTION FOR AN EXTENSION OF TIME

       Plaintiff notes that she does not object to the Library’s requested extension of time to file

a response to her Motion for a Protective Order, and hopes that Defendants will offer her the same

consideration should she need an extension in the future. Plaintiff also notes that the dispositive

motion deadline is steadily approaching, and it seems likely to Plaintiff that Defendants may want

an extension. Plaintiff is in communication with Defendants regarding this matter and respectfully

requests that if they plan to move the Court for an extension to the dispositive motion deadline that

they do so far enough in advance to ensure that Plaintiff can request the same deadline, and further

notes to the Court that she would like the same effective dispositive motion deadline as Defendants.




                                                     1

            Case 5:19-cv-06137-BP Document 71 Filed 07/31/20 Page 1 of 2
                                                             RESPECTFULLY SUBMITTED

                                                             STACY ARNOLD, Plaintiff

                                                             /s/Stacy Arnold
                                                             Stacy Arnold
                                                             500 Westover Dr. #11589
                                                             Sanford, NC 27330
                                                             803-428-7024
                                                             stacy.kaye.arnold@gmail.com




                                  CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was filed electronically with the

Clerk of the Court on July 31, 2020, to be served by operation of the Court’s electronic filing

system upon:

 Christopher L. Heigele                           Gregory P Goheen
 Steven F. Coronado                               McAnany, Van Cleave & Phillips, PA-KCKS
 Bay Otto Coronado PC – KCMO                      10 East Cambridge Circle Drive
 4600 Madison Avenue                              Ste. 300
 Suite 210                                        Kansas City, KS 66103
 Kansas City, MO 64112-3019                       ggoheen@mvplaw.com
 cheigele@batyotto.com                            Attorneys for Defendant
 scoronado@batyotto.com                           St. Joseph Public Library
 Attorneys for Defendants
 City of St. Joseph, Missouri,
 Officer Rebecca Hailey




                                                    2

          Case 5:19-cv-06137-BP Document 71 Filed 07/31/20 Page 2 of 2
